                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA


v.                               Case No.: 8:11-cr-43-T-33AEP


JAMES DION BARNES, JR.

_____________________________/

                           ORDER

     This matter comes before the Court pursuant to James

Dion Barnes, Jr.’s pro se Motion for Return of Unlawfully

Seized Property (Doc. # 65), filed on April 29, 2019. The

Government responded in opposition on May 14, 2019. (Doc. #

67). For the reasons that follow, the Motion is denied.

I. Background

     On January 27, 2011, Barnes was indicted on two federal

drug charges. (Doc. # 1). Drug Enforcement Administration

Special Agents Gary Corbett and Anthony Spatola arrested

Barnes on February 18, 2011. (Doc. ## 10, 65). During the

arrest, the Sarasota Police Department (SPD) took some of

Barnes’ personal belongings. (Doc. # 67 at 1, 2, 5). Soon

after, Barnes’ wife attempted to collect his property from

the SPD on February 22, 2011. (Id. at 3). But, after learning




                             1
the necessary reclamation procedure, she never returned to

reclaim his property. (Id.).

     Following a plea agreement, Barnes pleaded guilty to

Count One of the indictment: Conspiracy to Distribute and

Possess with Intent to Distribute 500 Grams or More of

Cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846, and

841(b)(1)(B)(ii) on September 19, 2011. (Doc. # 40). He was

subsequently sentenced to 262 months imprisonment. (Id.).

However, his sentence was reduced to 168 months imprisonment

on April 4, 2013. (Doc. ## 48, 49).

     Several years later, on April 29, 2019, Barnes filed

this Motion for the return of his property seized during his

2011 arrest. (Doc. # 65). Barnes claims that several of his

personal belongings, including $2,860 in cash, were seized

and wrongfully detained by Special Agents Corbett and Spatola

or the SPD. (Id. at 1-2). Barnes notes that he has not

received any forfeiture notification and requests the return

of this property in accordance with Federal Rule of Criminal

Procedure   41(g).   (Id.).   In   its   response,   the   Government

indicates that the SPD, not the DEA, seized Barnes’ property

and further highlights that the cash amount seized was only

$1,642. (Doc. # 67 at 2).




                                   2
II. Discussion

      This Motion is due to be denied because Barnes’ request

for relief is foreclosed by both federal and Florida law.

(Id. at 4). However, because of assertions raised in the

Government’s response, (Id. at 3-4), the Court will address

one argument before ultimately explaining its reasoning for

denial in greater depth.

      The    Government      argues        that     because   Barnes       had

constructive knowledge through his wife that the SPD held his

property but waited over six years before attempting to claim

it, “he ha[d] ‘unclean hands’ under principles of equity and

his   motion    should   therefore        be   denied.”   (Id.).   Although

Barnes’ knowledge and delay are significant, the Court’s

decision is not based on the doctrine of unclean hands.

      In actions in equity, parties are found to have unclean

hands   where    they    have   committed          some   misconduct      that

substantially relates to the equity sought and where such

misconduct directly injured the other party, thus barring

them from relief. See Calloway v. Partners Nat. Health Plans,

986   F.2d   446,   450-51   (11th        Cir.    1993)(holding    that    the

doctrine of unclean hands did not apply where the plaintiff’s

misconduct was neither relevant nor necessarily related to

the claim). Barnes’ knowledge and delay in filing did not


                                      3
render his hands unclean because neither can be characterized

as misconduct so related to his property as to bar him from

relief. Thus, the Court rejects the Government’s unclean

hands argument.

     But the Government’s other arguments have merit. As the

Government notes, the SPD, not the DEA, always had possession

of Barnes’ property. (Doc. # 67 at 1, 4-5). Because the

Government never had possession of Barnes’ property, it has

neither the authority nor the ability to respond to Barnes’

request. See United States v. Garcon, 406 Fed. App’x 366, 370

(11th Cir. 2010)(holding that the Government was not required

to return property to the defendant because it had been

transferred to local authorities and forfeited under state

law).   Furthermore, notice of this forfeiture is not required

as “the real question is not whether the forfeiture comported

with the requirements of due process, but rather, whether the

government was in possession of the currency.” Id.

     Even if Barnes had requested the return of his property

from the correct agency, the Motion is also defeated under

Florida law, specifically Section 705.105, Fla. Stat. In

Florida criminal proceedings, unclaimed personal property

seized during a lawful investigation shall vest permanently

in the state law enforcement agency sixty days after the


                               4
conclusion of the proceedings.       Fla. Stat. § 705.105(1). The

statute further provides that agencies may transfer property

of appreciable value to “another unit of state or local

government.” Id. at (a)(2). Barnes’ attempt to reclaim his

seized property comes well after the sixty day threshold

established by Florida law. His property permanently vested

with the SPD, which subsequently deposited the money into the

City of Sarasota’s general fund, all in accordance with state

law.

       Therefore, for the reasons discussed herein and by the

Government    in   its   response,   Barnes’   Motion   is   denied.

Nevertheless, the Court understands Barnes’ frustration at

the loss of such a sum of money. Furthermore, the Court is

disappointed that the SPD did not follow up with Barnes’ wife

about returning Barnes’ property.

       Accordingly, it is hereby

       ORDERED, ADJUDGED, and DECREED:

       James Dion Barnes, Jr.’s pro se Motion for Return of

Unlawfully Seized Property (Doc. # 65) is DENIED.

       DONE and ORDERED in Chambers in Tampa, Florida, this 5th

day of June, 2019.




                                 5
6
